VAN HOOMISSEN, J.,
concurring in part and dissenting in part.
I agree with the majority that, under ORS 656.018, PFE’s liability is to be exclusively determined through the Workers’ Compensation Act (Act). However, I dissent from the dismissal of plaintiffs action against Blachly and IRA. I would hold that the exclusivity provided by the statute does not extend to providers of vocational rehabilitation assistance who are not employes of the worker’s employer or employer’s insurer.
ORS 656.018 provides, in relevant part:
“(1)(a) The liability of every employer who satisfies the duty required by ORS 656.017(1) is exclusive * * *.
* * * *
“(3) The exemption from liability given an employer under this section is also extended to the employer’s insurer, *652the department, and the employes, officers and directors of the employer * * (Emphasis supplied.)
Vocational rehabilitation providers are not exempted from liability. ORS 656.018(2) also provides: “The rights given to a subject worker [under the Workers’ Compensation Act] * * * are in lieu of any remedies they [sic] might otherwise have for such injuries against the worker’s employer under ORS 654.305 to 654.335 or other laws, common law or statute * * (Emphasis supplied.) The Act is intended to govern those who stand in the relationship of employer and employe. It limits the liability of employers in exchange for certainty of recovery for injured workers. It does not replace legal remedies which an injured worker may have against persons not enumerated in ORS 656.018 and who do not bear burdens under the Act which are reciprocal for the exclusivity granted by the Act.
In holding that the exclusivity of the Act did not bar a worker’s medical malpractice suit against a doctor treating him for injuries compensated under the Act, the Supreme Court explained:
“ ‘It would [be] unreasonable to assume that the legislature in its enactment of the [Act] intended to save a class of wrongdoers unrelated to the compensation scheme from liability which the law had theretofore imposed upon them, or that independent professions by the fact of business contact with the employer should be relieved of responsibility for mistake or neglect resulting in secondary affliction.’ ” Wimer v. Miller, 235 Or 25, 31, 383 P2d 1005 (1963), quoting Fauver v. Bell, 192 Va 518, 530, 65 SE2d 575 (1951).
Blachly’s and IRA’s rehabilitation services are provided as part of plaintiffs workers’ compensation benefits, as were the medical services in Wimer. The Act does not bar a negligence action against a doctor treating an injured worker, and it should not be construed to bar a negligence action against vocational rehabilitation providers.
Although ORS 656.018 does not bar plaintiffs claim against IRA and Blachly, the question remains whether the Act has abrogated his common law claim by providing a statutory method to resolve the issue within the Workers’ Compensation Department. The jurisdiction of the Hearings Division and the Board are established by ORS 656.708(3). *653That statute provides that the division is the “forum for deciding * * * all cases, disputes and controversies regarding matters concerning a claim under ORS 656.001 to 656.794 * * “Matters concerning a claim” is defined as those “in which a worker’s right to receive compensation,[1] or the amount thereof, are directly in issue.” ORS 656.704(3). ORS 656.340 provides that compensation includes vocational rehabilitation services.2 A claimant may request a hearing on any question concerning rehabilitation issues. ORS 656.283(1). At the time of plaintiffs injury, OAR 436-61-1913 provided an alternative method to a hearing under ORS 656.283 for resolving vocational assistance questions.4
ORS 656.283 and OAR 436-61-191 allow plaintiff the opportunity to influence his ongoing rehabilitation in a manner similar to the statutes and administrative rules providing resolution of disputes concerning the necessity and appropriateness of medical services. See OAR 436-10-001, OAR 436-10-110. As such, disputes under those statutes and rules constitute “matters concerning a claim,” and jurisdiction lies in the Hearings Division. See SAIF v. Belcher, 71 Or App 502, 505, 692 P2d 711 (1984). However, an action alleging negligent medical care goes beyond “matters concerning a claim.” Similarly here, the conduct for which plaintiff seeks relief, negligent provision of rehabilitation services, goes beyond the scope *654of “the right to receive compensation or the amount thereof.” ORS 656.704(3); see Crosby v. SAIF, 73 Or App 372, 375, 699 P2d 198 (1985). The mechanisms provided under ORS 656.283 and OAR 436-61-191 do not extend to an action for contract damages resulting from IRA’s and Blachly’s alleged failure to obtain appropriate employment or to an action to recover damages for injury caused by alleged negligent provision of rehabilitation services.
Plaintiff alleges a wrong outside the jurisdiction of the Workers’ Compensation Department and committed by someone other than his employer or those entitled by statute to share the employer’s immunity. Therefore, the jurisdiction of these claims lies not in the Department but in circuit court. I would affirm the dismissal of the action against PFE and reverse the dismissal of the action against Blachly and IRA and remand for trial.

 There is no dispute concerning plaintiffs right to compensation in the form of vocational rehabilitation services.


 At the time of plaintiffs injury, ORS 656.340 provided, in relevant part:
“(2) The insurer or self-insured employer shall assist the worker in returning to the worker’s previous employment. If the worker is not able to return to the previous employment, the insurer or self-insured employer shall assist the worker in obtaining similar or suitable employment.
“(3) Assistance under this section shall include, but not be limited to use of the insurer’s or self-insured employer’s placement and rehabilitation resources, job search, on-the-job placement and contracting with the Vocational Rehabilitation Division of the Department of Human Resources or with suitable private rehabilitation services for the purpose of reemploying the worker at a position or a wage as close as possible to the worker’s occupation or employment at the time of injury. All vocational assistance services provided to injured workers shall be in accordance with rules prescribed by the director.”
Amendments to ORS 656.340, effective January 1, 1986, are not applicable in this case. See Or Laws 1985, ch 600, § 11.


 OAR 436-61-191 has been renumbered 436-120-210.


 For the text of OAR 436-61-191, see 86 Or App 645 at 650.